                                                                      USDC-SDNY
UNITED STATES DISTRICT COURT                                          DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                         ELECTRONICALLY FILED
                                                                      DOC#:
                                                                      DATE FILED: 7/6/2021
 BOJA KRAGULJ,

                              Plaintiff,

                         v.
                                                                      20-CV-8390 (RA)
 MARTHA CORTES, STEVE GALELLA,
                                                                           ORDER
 ORTHOMATRIX CORP., INC., FACIAL
 BEUATY INSTITUTE, JOHN’S DENTAL
 LABORATORY, INC.

                              Defendants.




RONNIE ABRAMS, United States District Judge:

         The Court will hold oral argument on the pending motion to dismiss filed by Defendants Facial

Beauty Institute and OrthoMatrix Corp., Inc. on August 17, 2021 at 2:00 p.m.         If counsel for the

parties are unavailable at that date and time, they shall, by no later than July 12, file a joint letter

proposing alternative dates, ideally between August 16 and 27, 2021.



SO ORDERED.

Dated:      July 6, 2021
            New York, New York

                                                  Ronnie Abrams
                                                  United States District Judge
